EXHIBIT 23.1 CHILD, VAN WAGONER & BRADSHAW, PLLC CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in the Prospectus constituting part of this Registration Statement on Form S-1of our report dated March 3, 2009 (except for Notes 8 and 9 which are dated September 15, 2009), relating to the financial statements of Methes Energies International Ltd. which appears in such Prospectus. We also consent to the reference to us under the heading Experts. /s/ Child, Van Wagoner & Bradshaw, PLLC Certified Public Accountants Salt Lake City, Utah
